Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 5, 8-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the recitation of the bottom layer, the top layer and the medium layer of the bottom film lacks antecedent basis since claim 5 depends from claim 4, claim 4 depends from claim 1, and neither claim 1 nor claim 4 positively recite that the bottom film comprises a bottom layer, a medium layer and a top layer. Rather, claim 3 recites recite that the bottom film comprises a bottom layer, a medium layer and a top layer. 
On line 7 of claim 8, the phrase “the bottom layer (311) of the top film (310)” lacks antecedent basis since claim 8 depends from claim 3, and claim 3 does not recite that the top film comprises a bottom layer, a medium layer and a top layer. Claim 3 only recites that the bottom film comprises a bottom layer, a medium layer and a top layer. It is claim 4 which recites that the  top film comprises a bottom layer, a medium layer and a top layer.
On lines 3-4 of claim 9, the phrase “the medium layer (412) of the bottom film (410)” lacks antecedent basis since claim 9 depends from claim 4, and claim 4 does not recite that the bottom film comprises a bottom layer, a medium layer and a top layer. Claim 4 only recites that the top film comprises a bottom layer, a medium layer and a top layer. It is claim 3 which recites that the bottom film comprises a bottom layer, a medium layer and a top layer.
On lines 2-3 of claim 10, the phrase “the medium layer (312, 412) of at least one of the bottom film” lacks antecedent basis since claim 10 depends from claim 4, and claim 4 does not recite that the bottom film comprises a bottom layer, a medium layer and a top layer. Claim 4 only recites that the top film comprises a bottom layer, a medium layer and a top layer. It is claim 3 which recites that the bottom film comprises a bottom layer, a medium layer and a top layer.
On line 4 of claim 13, the phrase “in finding the dry stick (180a, 180b, 180c)” should be changed to -- in finding the dry sticks (180a, 180b, 180c)—since claim 1 recites that the tape comprise plural “dry sticks”. 
On line 4 of claim 14, the phrase “from the dry stick (180a, 180b, 180c)” should be changed to – from the the dry sticks (180a, 180b, 180c)—since claim 1 recites that the tape comprise plural “dry sticks”. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 2002/0124803, submitted in the IDS filed on June 2, 2020).
Chen et al teach of a tape for use in a milk sampling system for analyzing compounds in a milk sample from an animal, wherein the presence of the compounds is indicative of a physiological or nutritional condition of the animal. The tape comprises a plurality of dry sticks 1 located on a bottom film 2 (claim 1). The dry sticks 1 on the bottom film 2 are sealed by a top sealing film 3 (claim 1). The tape is arranged on a spool 4 (claim 16). The top sealing film 3 is removed from the bottom film 1 by rewinding on a second spool 5 before a dry stick 1 is exposed to a milk sample.  The rewinding on the second spool 5 serves to peel the top film 3 off of the bottom film 2 (claim 1). A loop 6 in a milk sampling system extracts a fraction of milk from a milk line, and a valve 7 opens for a short time to release a few drops of milk onto a dry stick 1 on the tape. A funnel 8 located beneath the tape serves to receive excess milk as waste. The tape is moved forward after a dry stick receives a few drops of milk, and the dry stick containing the milk sample is exposed to a detector 9 such as a CCD camera in order to determine whether a detectable signal such as a color change on the dry stick has occurred as an indication of the presence and/or amount of an individual milk compound or parameter. Chen et al teach that the dry sticks on the tape comprise sensing areas for detecting compounds in a milk sample such as acetone, progesterone, lactate dehydrogenase and urea. See Figure 5, and paragraphs 0001 and 0124 in Chen et al. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2002/0124803, submitted in the IDS filed on June 2, 2020). For a teaching of Chen et al, see previous paragraphs in this Office action. 
Chen et al fail to teach that the dry sticks on the tape are arranged on the bottom film 2 at an inclination in relation to an axis, orthogonal to a longitudinal axis of the tape, of at least 10 degrees, and fail to teach that the tape comprises between 400 to 600 of the dry sticks. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the dry sticks on the tape taught by Chen et al on the bottom film 2 at an inclination in relation to an axis, orthogonal to a longitudinal axis of the tape, of at least 10 degrees since in the absence of any criticality, one of ordinary skill in the art would have used routine experimentation to determine an optimal arrangement of the dry sticks on the tape taught by Chen et al in order to optimize the placement of a few drops of milk onto the dry sticks while minimizing spillage of the milk sample from the tape. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tape taught by Chen et al with between 400 and 600 of the dry sticks since doing so would allow many milk samples from different animals to be tested before the replacement of the tape in the milk sampling system is required. 
Claim(s) 3-7, 9-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2002/0124803, submitted in the IDS filed on June 2, 2020) in view of Imoarai et al (US 2007/0144922). For a teaching of Chen et al, see previous paragraphs in this Office action. Chen et al fail to teach that each of the bottom film 2 and the top film 3 of the tape comprises a bottom layer, a medium layer and a top layer, and that each of the bottom layer and the top layer of the bottom film 2 and the top film 3 comprise a plastic such as polyethylene while the medium layer of both the bottom film 2 and top film 3 comprises aluminum.
Imoarai et al teach of a test strip package for holding a test strip. The test strip package 5 comprises a first room 9 for holding a test strip 1 and a second room 11 for holding a desiccant agent 3. A cover 7 seals both the first room 9 and the second room 11 of the package 5. The cover 7 is arranged to be peeled off of the top of the package 5 when a test is being performed so that a sample may be applied to the test strip 1. The test strip 1 comprises a sample contacting member 29, a label holding member 31, a porous membrane 33, and an absorption member 35 all mounted on a substrate 27. When a sample is applied to the sample contacting member 29, it flows laterally through each of the label holding member 31, the porous membrane 33 and the absorption member 35. An analyte in the sample reacts with a labeling substance in the label holding member 31 which causes an antigen-antibody reaction with the analyte. The desiccant in the second room 11 of the package comprises a hygroscopic material such as silica gel, a molecular sieve, alumina or zeolite for absorbing moisture in the environment surrounding the package 5. Imoarai et al teach that the container of the package 5 can be made from a laminated sheet of material comprising a bottom resin layer, an aluminum middle layer, and a top resin layer. Each of the top and bottom resin layers may comprise a thermoplastic material such as PET (polyethylene terephthalate) or PE (polyethylene). Imoarai et al also teach that the cover 7 of the package 5 can be made from the same laminated sheet of material as used for the container of the package 5, meaning that that cover 7 can also comprise a bottom resin layer, an aluminum middle layer, and a top resin layer, wherein the top and bottom resin layers of the cover 7 comprise a thermoplastic material such as PET (polyethylene terephthalate) or PE (polyethylene). Imoarai et al teach that the thickness of the laminated material of the cover 7 in sheet-form may be the same or different from the thickness of the laminated material of the container of the package 5. The cover 7 is heat-sealed to the container of the package 5 in order to seal the test strip 1 and the desiccant 3 in the package 5. See Figures 1(b) and 3-5, and paragraphs 0022-0023, 0026-0031, 0035-0037 and 0044-0046 in Imoarai et al. 
Based upon a combination of Chen et al and Imoarai et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use as both the top and bottom films of the tape taught by Chen et al a laminated material comprising a bottom layer, a medium layer and a top layer, wherein each of the bottom layer and the top layer of the bottom film and the top film comprise a plastic such as polyethylene while the medium layer of both the bottom film and top film  comprises aluminum since Imoarai et al teach that such a laminated structure for both a bottom portion of a container intended to hold test strips/dry sticks and a sealing cover portion of the container is known and advantageous because it provides both adequate flexibility to the cover and container to allow for opening of the container while also providing necessary rigidity and protection to the container from outside environmental influences and contaminants. With regards to claim 9, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the medium layer of the top sealing film 3 of the tape taught by Chen et al as thinner than the medium layer of the bottom film 2 of the tape because doing so would allow the top sealing film 3 to be peeled off of the bottom film 2 more easily. With regards to claim 10, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the medium layer of at least one of the top sealing film 3 and/or the bottom film 2 of the tape taught by Chen et al to be between 9-25 µm since Imoarai et al teach that the thickness of the laminated material of the cover 7 in sheet-form may be adjusted to be the same or different from the thickness of the laminated material of the container of the package 5, and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover a result effective parameter such as thickness of a film layer using routine experimentation. 
Claim(s) 11-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2002/0124803, submitted in the IDS filed on June 2, 2020) in view of Mottram (WO 2017/144913, submitted in the IDS filed on June 2, 2020). For a teaching of Chen et al, see previous paragraphs in this Office action. Chen et al fail to teach that each of the dry sticks on the tape are sealed individually by welded seams between the top sealing film 3 and the bottom film 2, that an opening is arranged between the welded seams on the bottom film 2 of the tape for allowing fluid to drain away from the dry sticks, and that the bottom film 2 of the tape comprises a reference mark for assisting a camera in finding the dry sticks on the tape. 
Mottram teaches of a milk analyzer system for detecting biomarker substances in a milk sample from an animal. The system comprises a cassette 8 having a flexible web or tape 8a on which sensor packages 10 are mounted. Each of the sensor packages 10 comprises multiple layers of different materials deposited onto a flexible web or tape. The sensor packages 10 comprise a base or bottom layer/film 16, a sensor layer 17 comprising an absorbent end 18 for receiving a sample of milk from an animal and an immunosensor zone 19 for reacting with an analyte in the milk sample and producing a color change, and a top layer or film 20, wherein the bottom and top films 16 and 20 are sealed together over each of the sensors 18/19 in the sensor layer 17, which forms individual welded seams 21 around each of the sensor packages 10. See Figures 3-4 in Mottram which depict individual welded seams between each of the sensor packages 10 on the web or tape 8a. Mottram also teaches that a means for disposing of surplus milk applied to each of the sensor packages 10 on the web or tape 8a may be provided by cutting a drain or opening in the bottom layer/film 16 of each of the sensor packages. Mottram also teaches that reference marks in the form of optical or physical registration features 27 (see Figure 4 in Mottram) may be provided on the sensor packages 10 in order to correctly position a camera in relation to each immunosensor zone 19 of the sensor packages 10 so that a color change in each zone 19 can be read by the camera. See Figures 1-4, pages 11-14, and the claims in Mottram. 
Based upon a combination of Chen et al and Mottram, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to individually seal the dry sticks on the tape taught by Chen et al by welded seams between the top sealing film 3 and the bottom film 2 since Mottram teaches that individually sealing sensor packages located on a flexible web or tape with welded seams serves to separate the sensor packages from one another and prevent contamination of one sensor package by a milk sample applied to another sensor package. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an opening arranged between the welded seams on the bottom film 2 of the tape taught by Chen et al because Mottram teaches that such an opening on a bottom of a flexible tape containing sensor sticks for testing milk samples provides a drain for allowing excess milk applied to the tape to be disposed of. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a reference mark on the bottom film 2 of the tape taught by Chen et al since Mottram teaches that it is advantageous to provide one or more reference marks on a flexible web or tape containing sensor sticks for testing milk samples because these reference marks serve to correctly position a camera in relation to the sensor sticks so that a color change produced by reaction of a milk sample with reagents on the sensor sticks can be read by the camera.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2002/0124803, submitted in the IDS filed on June 2, 2020)  in view of Imoarai et al (US 2007/0144922) as applied to claims 3-7, 9-10 and 20 above, and further in view of Mottram (WO 2017/144913, submitted in the IDS filed on June 2, 2020). For a teaching of Chen et al, Imoarai et al and Mottram, see previous paragraphs in this Office action. 
Chen et al fail to teach that each of the dry sticks on the tape are sealed individually by welded seams between the top sealing film 3 and the bottom film 2. However, based upon a combination of Chen et al, Imoarai et al and Mottram, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to individually seal the dry sticks on the tape taught by Chen et al by welded seams between the top sealing film 3 and the bottom film 2 since Mottram teaches that individually sealing sensor packages located on a flexible web or tape with welded seams serves to separate the sensor packages from one another and prevent contamination of one sensor package by a milk sample applied to another sensor package. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al US 2002/0124803, submitted in the IDS filed on June 2, 2020) in view of Anderson et al (US 2006/0260939, submitted in the IDS filed on June 2, 2020). For a teaching of Chen et al, see previous paragraphs in this Office action. Chen et al fail to teach that the bottom film 2 of the tape contains advancement apertures on each edge.
Anderson et al teach of a tape 202 used in a cassette 200 of a milking apparatus. The tape 202 comprises a plurality of biosensor regions 216 for reacting with analytes in a milk sample from an animal. The tape 202 is wound around a feed spool 204 in the cassette 200 and is moved from the feed spool 204 to a drive spool 220 in order to advance the biosensor regions 216 through a testing frame 214. The tape 202 is provided with sprocket perforations or apertures 224 on each edge which engage a sprocket wheel. The sprocket apertures 224 allow the film 202 to be moved accurately and incrementally between successive frames 214. See Figure 2 and paragraphs 0001, 0029-0030 and 0034 in Anderson et al. 
Based upon the combination of Chen et al and Anderson et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide advancement apertures on each edge of the bottom film 2 of the tape taught by Chen et al because Anderson et al teach that such advancement apertures or sprocket perforations on a flexible tape containing sensors for detecting substances in a milk sample help to accurately and incrementally move the tape between different analysis positions. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Dallerup Rasmussen et al (US 2021/0148941 and US 2020/0337262) who teach of a cassette for biomarker analysis in a milk sample; and  Carlsen (US 2021/0231629) who teaches of a dry stick for indicating biomarker values in a milk sample. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 14, 2022